588



         OFFICE     OF THE     ATTORNEY    GENERAL   OF   TEXAS

                                  AUSTIN




Honorable    O~Q.    Ii.   BboppuVl
aomptrolhr ot Publio kosounta
Auwth,      TOxaB
Honorable @80. H. ghoppard, page 2



      In Oplnlon Ho. O-0696, this dapartmsntadvised the
Commissioner of the General Laad Offiao that it would r.-
qulrs a 6pSOiriO appropriation by Oh. L.glslaturs of the
spsolal f'undoroatsa under the provlslon o? 481, to .uthor-
1.. the 8pplloatlon of pw8.t     of swh fund to Oh. satls-
raotlon of srp.nses lnourroa thorwader.


      ft was to me.8 bhis ruling that Bouss bill 235 or
th. R8gul.r Y.sslon of the pros.nt Lsgislatur. was p8.s.d.


      Bows Bill Ho. a35 amsnds Ssotloa 6 ot Soruta Bill
Bo. 481 so that the *au sow reads as roll6wsr


          *+ * * 330 buairration r008 providsd ror
      in Notion 3 of this Aot shall b. d. sib.6
      wliththe Stats Treasurer in a spa01ar ruad tie
      thr oredlltof th. L8nd Beard sr8ated la Sso-
      tlon 2 hersot.       hll suoh moaoys so paid lnta
      th. Stats Fr.uury u's hsroby SpSOiriOil4 ap-
      pnsprlatsd to said Lurd Board for tho purposs
      et asrrayling th. luth0ris.d and 1~0888~    8x-
      psn... lnoldmt6p the enforoomeatof this A.0
      lnourred by said Board in d.t.rmlaing th.
      idsntlty or p0r80n8 8atitl86 to t&s bwwits
      0r this hot. ms ~omptrollw     shp,   rn    bi.1~9
      to time upon requisitionof th6 ~Cmmid881on.r
      0r the denn**al Lard orri00, draw warrant0 upm
      the stats Treasuor   for the ammnts  8peoiii.d
      In suoh requlsftion,  not lo udlng,  hcmrer
      the amountof suoh fund cm deposit at Oh. tins
      0t   tit0 making   or 8~   nqui8ition   th8ruiar.   *Ilr
      sum remalnlng in 8uoh tu8d after all sxp.ases
      h&v. b8.n paid shall be tranafsrnd   to th8 Per-
      maa.nD Sohool Pund. 3%. amount or money a60ru-
      1% to th. St.t. of T.us as oonsld.ratfoa Sopr
      the a0   Of the 1.M   #8 pW1d.d   rOr in 8S@ti@a
      3 h.r.oi sh.J.1 b. pl.8.d to Oh. cndit Or the
      Dermanent Sohool Pun&"
Hoaorabls @se+.8. Bhsppard, pa&s 3


        We bw to a&188 that lt~the opinion of this dspart-
unt HOUSO 8111 235 aonstftutos a sufriaisnt1.y spsolflo
lppr0prlatlon to authorlxo the paymsnt of suoh axpsUSes and
that suoh appropriation la a valid eme.


        hrtioio 1x1, Ssotloa u 0r the Oonbtltution r0gub
tha Lsglslaturs to a&s any l gzsnt, by appxqwiatloa or other
wlu, say amount of noaop out 0t the huasutg of.ths 8tatr,
to any ia4lrlbusl,on a olala rssl or prstsndsd, when the
$y*$all         not harm bosa pro&ma     ior   by pre-ssist5~   l~wa


         By this it 18 meant  that thwa   aust hair bsSa in
exlstonoe at the t&me ths ,rlalm loorud a law whioh muld
mks suSh olalm a ~s~sS obllgatlon of tha Stats aa4 wfkish
woulb tonr the basis oi Judpmnt against the State     ia a
sourt or oomptsat jurlsdlo8ioashoul4 the Btats        ralt    a
8ult thsrua. (Austin Patioaa& Bank t. 8hsppard. #? 8. 1.
(2d) 2@)    Thla intorgrotatlona? that olauso oi Ohs Oiinstl-
tutlsn mars4 loosntustss thS primarypurposs OS 8sotion 41
to rorbld the 6ra.xt*   of extra oompensatloaup0a o0ntrasts
whloh had bsoa fully performer Ia other nOeds, to pPw@nt
a gratituous dlsposltloaby ,the Ls6lslatura of ths Dub118
ruadb la the Btato Treasury.      Th%s prlnolplo has boan rc
ssgalss& an8 applied la m       oasu~   860 roat Woa%h Uavalry
Club v. Shs~~ard 83 8. 1. (2&j 660j Cor.l@aa Cotton lUlla
f. plhsppord, 71 8. W. ~(?a) 207    ~tklx. ri 'Stat*, 123 8. 1.
(2d) 95531  Stata y. Haldemaa, 1b 3 8. '1. 102Ot D&aS      Ooun8y
Y. LlYolp, 167 8. W. 219.

        Sootion 7 of 8umto BiU,.W,    (Ysman*s C&r. 8tot.
AX%. 5330a) luthorlses the Lan& Board to dotarabo what lands
ars avallabls iOr p~m~h~S0, and 80 pUbliSh ai 9   rpmolama-
tion of aotloe la mob oouaty in nhioh any          suog lu@s
may be looated. Thi. 1. a .uitiOi.~t pl'.-*ri.tiIy &WtO
auppoti    the appropriation   of Hcum    2111 235.
           Ia o inion Be; 1013, addruaed  to 7ou wider date or
August    10, 1839, w 6onstrumd (I epsolal approprintlon aot
                                                               591



Heaorable   Qso. 8.   ShOppard,   -60   4



paued to pay salary sa d lponou   or tha Rio Grand0 Comgmot
Conmbsloasr  for salary eunsd a a dlxpsnses tiourrod prior
thonto undor olroumstanou   tory sinllar 80 thoso at the
roundatlon or the pnunt inquiry.
                                            Yours rory truly